DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 December 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC §103
	
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-3, 5, 8-10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Heuscher,” US 2010/0274120 (hereinafter Heuscher) and in view of “Hoffman et al.,” US 2006/0258938 (hereinafter Hoffman). 
Regarding to claim 1, Heuscher teaches an interventional system comprising:
A robot configured to move an interventional instrument within an object (interventional procedures performed by robotic arm [0020])
An imaging system configured to generate tracking images of the interventional instrument within the object (CT scanner [0019]), the imaging system comprising:
A radiation source configured to emit a radiation beam for traversing the object (radiation source [0005], [0020] Fig.1)
A collimator configured to collimate the radiation beam (dynamic collimator [0005], [0020] Fig. 1)
A radiation detector configured to detect the radiation beam after having traversed the object (detector [0020] Fig. 1)
A controller (collimator controller [0027]) configured to receive the movement parameters ( [0027] and [0030]-[0031]) and based on the movement parameters, control the collimator to collimate the radiation beam so that the radiation beam traverses a region of the object that includes the interventional instrument (cooperate with CT controller and collimator controller to monitor movement of instrument tip and move the X-ray source and detector to maintain beam in position to scan the location of instrument tip [0027], If the tip is 

Heuscher does discloses when the tip is moving slowly through the subject, x-ray beam can be gated ([0030]), which define a movement of the introduction element within the object. 
In addition, Heuscher discloses that the x-ray source/collimator/detector combination are moved using an external control either automatically in coordination with a detected a detected position of the medical instrument tip or manually using a manual controller such as a control lever or knob with motion limits corresponding to the axial movement limits of the tube or tube/collimator/detector motion ([0031]).
Accordingly, Heuscher teaches controlling collimator in response to provided movement parameters (detected position of the medical instrument tip satisfies sequence/orientation of the instrument as defined in specification of current application). 
Heuscher does not further explicitly disclose the robot configured to provide movement parameters that define a sequence of positions that the robot moved the interventional instrument within the object. 
In the analogous field of endeavor in tracking surgical procedures, Hoffman discloses robotic mechanism to manipulate tool ([0088]), wherein the tool state (position and orientation) in the sensor is computed from the robot joint position sensors, which are time-stamped ([0067] and [0092]), thus, robot configured to provide parameters that define a sequence of positions as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic arm as taught by Heuscher to 
Regarding to claims 5 and 8-10, Heuscher and Hoffman together teach all limitations of claim 1 as discussed above.
Regarding to claim 5, Heuscher discloses wherein a position determination processor (CT controller and processor for tracking the instrument tip [0027]) configured to determine a position of the interventional instrument within the object based on the movement parameters ([0030], when tip is moving slowly, [0031], [0035] tip of the medical instrument identified in the CT reconstruction), controlling the tracking image generating unit depending on the determined position of the introduction element ([0030] and [0035]) and control the imaging system based on the determined position of the interventional instrument (x-ray source/collimator/detector combination are moved in coordination with a detected position of the medical instrument tip [0031]). 
Regarding to claim 8, Heuscher discloses the controller is further configured to identify the interventional instrument in the generated tracking images ([0035] tip of the instrument is 
Regarding to claim 9, Heuscher discloses a position determination processor (processor for tracking the instrument tip [0027]) configured to:
Determine a position of the interventional instrument within the object based on the movement parameters ([0027], [0031] and [0034]),
 provide an object image showing the object (diagnostic image, high resolution image [0029]-[0031] and [0035]),
display the object image and a representation of the interventional instrument at the determined position of the interventional instrument in the object image ([0024] and [0028] display)
Regarding to claim 10, Heuscher discloses wherein controller ([0027]) is further configured to:
 provide an object image showing the object (diagnostic image, high resolution image [0029]-[0031] and [0035])
 determine an overlay image being an overlay of the object image and a target image ([0028] superimposing multiple images of the sub-region in which the tip is located on the diagnostic image, [0030] and [0037])
display the object image and the tracking image overlaid on each other ([0028] display superimposed images)
Regarding to claim 16, Heuscher and Hoffman together teach all limitations of claim 1 as discussed above.
Hoffman teaches wherein the movement parameters include information about one or more of: a shape, an orientation, a direction of movement, and a speed of the interventional instrument at the sequence of positions (orientation of the tool [0092]). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuscher and Hoffman applied to claim 1 above, and further in view of “Wenderow et al.,” US 2012/0179167 (hereinafter Wenderow).
Regarding to claim 3, Heuscher further discloses wherein the controller is further configured to control (collimator controller [0027] and [0040]) the collimator based on a speed of the movement of the interventional instrument (If the tip is moving slowly, the X-ray beam may be gated on/off to generate images more slowly [0030]-[0031]).
Heuscher discloses when the tip is moving slowly, but does not explicitly use a speed. 
However, Wenderow teaches a robotic catheter system under CT operation ([0036], [0038]-[0039] Fig. 2 [0040] controller catheter controls is in communication with imaging system and others, thus moving unit for moving the tool within the object) that provides movement parameters of the tool (acceleration and velocity of the tool [0091] and [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Heuscher and Wenderow before him at the time the invention was made, to modify the apparatus taught by Heuscher to include the teachings of Wenderow, as robotic surgical tool providing movement parameters of the tools are well known in the art and suitable for use in the apparatus and/or method of surgical system and monitoring. One of ordinary skill in the art would have been motivated to make such a combination as it provides information of instrument .
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuscher and Hoffman applied to claim 1 above, and further in view of “Lewin et al.,” US 2004/0044279 (hereinafter Lewin).
Regarding to claim 4, Heuscher and Hoffman together teach all limitations of claim 3 as discussed above.
Heuscher further discloses controlling the collimator (collimator controller [0027]) depending on the speed of the movement as defined by the movement parameters and/or the response time of the interventional system ([0027] and [0030]-[0031]) such that a part of the radiation beam (7), which is in front of the introduction element (4) with respect to a movement direction defined by the movement parameters, increases with increasing speed and/or with increasing response time.
Heuscher teaches decreasing X-ray beam generation when the instrument is moving slowly ([0030]) and one of ordinary skill in the art would know to increase image acquisition rate (frame rate) to accompany corresponding fast moving instrument.
Examiner submits “Lewin” which discloses when the catheter speed increases, imaging parameters can be adjusted accordingly ([0035]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Heuscher, Hoffman, and Lewin before him at the time the invention was made, to modify the apparatus taught by Heuscher and Hoffman to include the teachings of Lewin, as adjusting imaging based upon speed of the instrument are well known in the art and suitable for use in the apparatus and/or method of surgical system and monitoring. One of ordinary skill in .
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heuscher and Hoffman applied to claim 1 above, and further in view of “Lloyd,” US 2008/0119725 (hereinafter Lloyd).
Regarding to claim 6, Heuscher and Hoffman together teach all limitations of claim 1 as discussed above.
Heuscher further discloses a collimator for collimating the radiation beam, determining an accuracy being indicative of the accuracy of the determination of the position and controlling the collimator depending on the accuracy ([0027]).
Heuscher does not explicitly teach determining an accuracy value.
However, Lloyd teaches determining a position of a tracked instrument is within the accuracy region ([0028]-[0029] and [0060] accuracy region [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Heuscher, Hoffman and Lloyd before him at the time the invention was made, to modify the apparatus taught by Heuscher and Hoffman to include the teachings of Lloyd, as accuracy values are well known in the art and suitable for use in the apparatus and/or method of tracking instruments. One of ordinary skill in the art would have been motivated to make such a combination as it provides user informing the level of accuracy in tracked position and provides alerts to user when needed ([0072]). 
Regarding to claim 7, Heuscher, Hoffman and Lloyd together teach all limitations of claim 6 as discussed above.
Heuscher further teaches wherein the controller is configured to control the collimator to have a narrower opening, when the accuracy value indicates a higher accuracy, and that the collimator has a wider opening, when the accuracy value indicates a lower accuracy ([0027] narrow cone when registering tip position and in the event of tracking component does not register the instrument tip, collimator component can widen the collimator aperture).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/PATRICIA J PARK/Primary Examiner, Art Unit 3793